EXHIBIT FIFTH AMENDMENT TO CREDIT AGREEMENT This FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 1, 2008 (the "Amendment”), is executed by and among HURON CONSULTING GROUP INC., a Delaware corporation(the “Borrower” or the "Company"), HURON CONSULTING GROUP HOLDINGS LLC, a Delaware limited liability company ("HCG”), HURON CONSULTING SERVICES LLC, a Delaware limited liability company ("HCS") WELLSPRING MANAGEMENT SERVICES LLC, formerly known as SPELTZ & WEIS LLC, a Delaware limited liability company ("WMS"), Huron (UK) LIMITED, a UK limited liability company ("Huron UK"), AAXIS TECHNOLOGIES, INC., a Virginia corporation ("ATI"), FAB ADVISORY SERVICES, LLC, an Illinois limited liability company ("FAB"), GLASS & ASSOCIATES, INC., a Delaware corporation ("GLASS"), GLASS EUROPE LIMITED, a United Kingdom Private Company ("GEL"), WELLSPRING PARTNERS, LTD., a Delaware corporation ("Wellspring"), WELLSPRING VALUATION, LTD., a Delaware corporation ("WVL"), and KABUSHIKI KAISHA HURON CONSULTING GROUP, a Japan business corporation ("HURON JAPAN"), and HURON DEMAND LLC, a Delaware limited liability company (“HDL”) (each of HCG, HCS, WMS, Huron UK, ATI, FAB, Glass, GEL, Wellspring, WVL, Huron Japan, and HDL being referred to herein as a “Guarantor” and collectively referred to herein as the “Guarantors”),and LASALLE BANK NATIONAL ASSOCIATION, a national banking association, as Administrative Agent (the "Administrative Agent"), Arranger and Lender (“LaSalle”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association, as Co-Syndication Agent and
